DETAILED ACTION
	This office action is in response to the application filed on 5/19/2020 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 10, 12-16, 18, and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US8483323B2).
As to claims 1 and 15, Li teaches a method comprising: (abstract methods for channel estimation)
in an RF (radio frequency) receiver, tracking multipath gains and delays of at least one of a plurality of multipath reflections corresponding to an orthogonal frequency division multiplexed (OFDM) signal received via a multipath transmission channel based on time- domain evolution of channel impulse response data associated with the transmission channel; and (abstract and col 2 line 55 - col 3 line 9 Fig. 3, and 6  describes tracking scattered pilot OFDMA symbols for multipath fading (gain) using CIR for each symbol) 
(abstract and col 2 line 55 - col 3 line 9 and fig 6 describes determining channel correlations for cancelling interference for channel estimations used for interpolating data symbols)
As to claims 2 and 16, Li teaches the method of claim 1, further including calculating channel-dependent optimal frequency domain interpolation by using coefficients corresponding to gains and delays of each of the plurality of multipath reflections manifested by the OFDM signal. (abstract and col 2 line 55 - col 3 line 9 and fig 6 describes weighted summation function over the received symbols to get a snapshot of the pilot symbols and applying channel impulse and frequency response to the snapshot as seen in figure 6.)
As to claims 4 and 18, Li teaches the method of claim 1, further including tracking an evolution of the at least one of a plurality of multipath reflections as a function of time, and  (abstract and col 2 line 55 - col 3 line 9 and fig 6 describes weighted summation function over the received symbols to get a snapshot of the pilot symbols and applying channel impulse and frequency response to the snapshot as seen in figure 6.)
filtering by extraction of impulse responses and by correlating the impulse responses of a current OFDM symbol with a complex conjugate version of the previous OFDM symbol. (abstract and col 2 line 55 - col 3 line 9 and fig 6 describes decoding received symbols, comprising the steps of: generating a scattered pilot snapshot based on received symbols; calculating a channel impulse response ("CIR") using the scattered pilot snapshot; calculating a channel frequency response based on the channel impulse response; and decoding a received symbol based on the channel frequency response.)
As to claims 5 and 19, Li teaches the method of claim 1, further including a correlation step involving tracking an evolution of the channel impulse response as a function of time and establishing information associated with an existing one of said at least one of a plurality of multipath reflections. (abstract and col 2 line 55 - col 3 line 9 and figs 3 and  6 describes channel estimations by tracking the variations of multipath fading by estimating a CIR for every symbol.)
As to claim 7, Li teaches the method of claim 1, further including identifying existence of the multipath reflections based on a calculated relationship between a convolution output and detection of slopes associated with peaks corresponding to the multipath reflections. (abstract and col 2 line 55 - col 3 line 9 and figs 3 and 6 describes tracking the variations of multipath fading by estimating a CIR for every symbol as seen in figure 6)
As to claim 10, Li teaches the method of claim 1, further including wherein adaptively calculating a correlation model for frequency direction for at least one OFDM symbol in the received OFDM signal in response to a detected change of gain and/or delays of the multipath reflections. (abstract and col 2 line 55 - col 3 line 9 and fig 6 describes weighted summation function over the received symbols to get a snapshot of the pilot symbols and applying channel impulse and frequency response to the snapshot as seen in figure 6.)
As to claim 12, Li teaches the method of claim 1, wherein the RF (radio frequency) receiver is part of a radio system also having a transmitter, and further including the transmitter transmitting the OFDM signal. (Col 1 lines 6-11 describes an OFDMA system  col 1 line 36 describes a transmitter side for the OFDMA signal and col 1 line 45 describes the transmitter transmits the signal to a receiver along a channel.)
As to claim 13, Li teaches the method of claim 12, further including the transmitter transmitting the OFDM signal as a digital broadcast signal including OFDM symbol sets including data symbols and pilot symbols transmitted using a plurality of sub-carriers. (col 1 lines 31-41 describes DVB-T, DAB, and, T-DMB using OFDMA   At the transmitter side for OFDM signals, the data is encoded, interleaved, and modulated to form data symbols. Overhead information is added, such as pilot symbols. The symbols (data plus overhead) are organized into OFDM symbols. Each symbol is allocated to represent a component of a different orthogonal frequency.)
As to claims 14 and 20, Li teaches the method of claim 1, further including identifying or determining existence of the multipath reflections based on a relationship between a convolution output and detection of slopes associated with the multipath reflections, wherein a multipath reflection is determined to exist in response to discerning from slopes in signals associated with the multipath reflection, and wherein a magnitude or gain of any particular multipath reflection does not mitigate said determination. (abstract and col 2 line 55 - col 3 line 9 and fig 6 describes decoding received symbols, comprising the steps of: generating a scattered pilot snapshot based on received symbols; calculating a channel impulse response ("CIR") using the scattered pilot snapshot; calculating a channel frequency response based on the channel impulse response; and decoding a received symbol based on the channel frequency response.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US8483323B2) in view of “Channel Estimation for OFDM Transmission in Multipath Fading Channels Based on Parametric Channel Modeling ;“ Yang et al. (NPL).
As to claims 3 and 17, Li teaches the method of claim 1, 
wherein the OFDM signal carries data in OFDM symbols, and (abstract the channel estimation is then used for interpolating one or more data symbols.)
But does not specifically teach:
further including tracking the multipath reflections over time and in response, providing a channel covariance matrix calculation per OFDM symbol of the received signal with an optimal set of interpolation coefficients in frequency direction associated with the covariance matrix calculation.
However Yang teaches further including tracking the multipath reflections over time and in response, providing a channel covariance matrix calculation per OFDM  (page 1 col 2 the high-speed data transmission in wireless communications potentially results in a sparse multipath fading channel. The sparsity of a multipath channel can be defined as the ratio of the time duration (in OFDM samples) spanned by the multipaths to the number of the multipaths [7]. A parametric channel model can then be used to represent this type of channel. When the channel correlation matrix is constructed based on the parametric channel model, the signal subspace dimension of the correlation matrix can be effectively reduced.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the channel estimation methods of Li with the methods of Yang in order to provide channel estimation for multipath fading channels. 
	
Claims 6, 8, 9, and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US8483323B2) in view of Intel (EP2200238A2).
As to claim 6, Li teaches the method of claim 1, further including tracking an evolution of the channel impulse response as a function of time to establish information associated with the existing at least one of a plurality of multipath reflections and (abstract and col 2 line 55 - col 3 line 9 and figs 3 and  6 describes channel estimations by tracking the variations of multipath fading by estimating a CIR for every symbol.)
But does not specifically teach:

However Intel teaches applying a match filter to further concentrate energy associated with a multipath component. (abstract Methods and systems to determine channel frequency responses corresponding to multi-carrier signals, such as OFDM signals, including to filter or mask noise from channel frequency response estimates in a time domain.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the channel estimation methods of Li with the methods of Intel in order to reduce noise to prevent estimate degradation.
As to claim 8, Li teaches the method of claim 1, 
But does not specifically teach:
further including identifying or determining existence of the multipath reflections based on a convolution output from a filter and a calculated derivative with respect to time in order to find peaks corresponding to slopes associated with the multipath reflections, wherein a multipath reflection is determined to exist if, in the multipath reflection, a positive slope is followed by a negative slope and the distance between these slopes equals a length of a filter used to smooth the multipath reflection.
However Intel teaches further including identifying or determining existence of the multipath reflections based on a convolution output from a filter and a calculated derivative with respect to time in order to find peaks corresponding to slopes associated with the multipath reflections, wherein a multipath reflection is determined to exist if, in the multipath reflection, a positive slope is followed by a negative slope and the distance ([0021]-[0023] FIG. 5 is a graphical representation of an exemplary OFDM signal reception environment from a receiver perspective. Transmitted signals may be dispersed by local reflections, which may result in delay spreads or dispersal regions, illustrated in FIG. 5 as delay spreads 510, 512, and 514. The filtering or masking may include filtering or masking on a symbol-by-symbol basis, and may take advantage of a relatively sparse property of time domain representations of the channel frequency responses, described below with respect to FIG. 5.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the channel estimation methods of Li with the methods of Intel in order to reduce noise to prevent estimate degradation.
As to claim 9, Li teaches the method of claim 1, 
But does not specifically teach:
further including estimating or providing a delay profile by identifying or determining existence of the multipath reflections based on whether, in the multipath reflection, a positive slope is followed by a negative slope and the distance between these slopes is associated with a length of a filter used to smooth the multipath reflection.
However Intel teaches further including estimating or providing a delay profile by identifying or determining existence of the multipath reflections based on whether, in the multipath reflection, a positive slope is followed by a negative slope and the distance between these slopes is associated with a length of a filter used to smooth the multipath reflection. ([0021]-[0023] FIG. 5 is a graphical representation of an exemplary OFDM signal reception environment from a receiver perspective. Transmitted signals may be dispersed by local reflections, which may result in delay spreads or dispersal regions, illustrated in FIG. 5 as delay spreads 510, 512, and 514. The filtering or masking may include filtering or masking on a symbol-by-symbol basis, and may take advantage of a relatively sparse property of time domain representations of the channel frequency responses, described below with respect to FIG. 5.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the channel estimation methods of Li with the methods of Intel in order to reduce noise to prevent estimate degradation.
As to claim 11, Li teaches the method of claim 1,
But does not specifically teach:
 further including calculating an autocorrelation function for relevant lags associated with a particular subcarrier for which interpolations are to be calculated, wherein "lag" refers to a distance from an interpolated point to a position of pilot, associated with the received OFDM signal, being nearest. 
However Intel teaches further including calculating an autocorrelation function for relevant lags associated with a particular subcarrier for which interpolations are to be calculated, wherein "lag" refers to a distance from an interpolated point to a position of pilot, associated with the received OFDM signal, being nearest. ([0021]-[0023] FIG. 5 is a graphical representation of an exemplary OFDM signal reception environment from a receiver perspective. Transmitted signals may be dispersed by local reflections, which may result in delay spreads or dispersal regions, illustrated in FIG. 5 as delay spreads 510, 512, and 514. The filtering or masking may include filtering or masking on a symbol-by-symbol basis, and may take advantage of a relatively sparse property of time domain representations of the channel frequency responses, described below with respect to FIG. 5.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the channel estimation methods of Li with the methods of Intel in order to reduce noise to prevent estimate degradation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Elton Williams/Examiner, Art Unit 2465